DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuominen (US Patent 6633026).
Regarding claims 1 and 9, Tuominen teaches (Figs. 1-6) a power beaming system and method, comprising: a transmitter configured to transmit a power beam (618); a receiver configured to receive the transmitted power beam and convert at least a portion of it to energy; a plurality of sensors (644, 648) each configured to monitor at least a portion of an environment of the power beam for impingement; and a first processing unit (642) configured to monitor at least two members of the plurality of sensors; wherein the transmitter is configured to reduce an intensity of the transmitted power beam in response to a determination by the first processing unit that an object is likely to impinge on the power beam, said determination being based upon the monitoring of the at least two members of the plurality of sensors.  That is, when the virtual insulator is broken, no more linked signal being transmitted thus leads to the termination of main laser.  
Regarding claim 2, Tuominen teaches the first processing unit is configured to require data from both of the at least two members of the plurality of sensor to determine that an object is likely to impinge on the power beam.  That is, since this claim does not further limit claim 1 structurally, the rejection under apparatus claim is proper.  
Regarding claims 3 and 10, Tuominen teaches the transmitter is configured to reduce an intensity (to zero intensity) of the transmitted power beam in response to a determination by the first processing unit that an object is directly obstructing the power beam.  
Regarding claims 4 and 11, Tuominen teaches the transmitter is configured to reduce the intensity of the transmitted power beam to approximately zero (shut down) in response to a determination by the first processing unit that an object is directly obstructing the power beam.  
Regarding claim 5, Tuominen teaches the transmitter is configured to reduce the intensity of the transmitted power beam to approximately zero in response to a determination by the first processing unit that an object is likely to impinge on the power beam.  That is, when detector around the 312 detecting obstruction of the virtual insulator.  
Regarding claim 6, Tuominen teaches the at least two members of the plurality of sensor include sensor having different detection distances.  That is, figure 6 shows detectors 644, 646, 648, 650 and 652 which have different distances to the expanded beam col. 3 line 34 (beam expander).  
Regarding claims 7 and 12, Tuominen teaches the at least two members of the plurality of sensors include sensors selected from two different members of the group consisting of: radar, lidar, optical imaging, thermal imaging, passive thermal detection, structured light sensing, vibration sensing, acoustic sensing and beam breaking sensing.  That is, photodetectors can be used in at least optical imaging and lidar.  
Regarding claim 8, Tuominen teaches a second processing unit (located at a different target)configured to monitor a different at least two members of the plurality of sensors from the first processing unit, wherein the transmitter is configured to reduce an intensity of the transmitted power beam in response to a determination by the second processing unit that an object is likely to impinge on the power beam, said determination being based upon the monitoring of the different at least two members of the plurality of sensors.  That is, there are more than two possible targets to receive power.  The second processing is associated with another target.  
Regarding claim 13, Tuominen teaches a controller for a power beaming system, the power beaming system including a transmitter (618) a power beam to a receiver (660) configured to receive the power beam and convert at least a portion of it to energy and a plurality of sensors (644, 646, 648, 650, 652) each configured to monitor at least a portion of an environment of the power beam for impingement, the controller comprising: a first processor (642) configured to: monitor at least two members of the plurality of sensors to detect a likely impingement on the power beam; and in response to a detection of a likely impingement on the power beam on the basis of monitoring the at least two members of the plurality of sensors, to signal the transmitter to reduce (shut down) an intensity of that transmitted power beam.  
Regarding claim 14, Tuominen teaches the first processing unit is configured to require data from both of the at least two members of the plurality of sensor to determine that an object is likely to impinge on the power beam.
Regarding claim 15, Tuominen teaches the at least two members of the plurality of sensor include sensor having different detection distances.  That is, figure 6 shows detectors 644, 646, 648, 650 and 652 which have different distances to the expanded beam col. 3 line 34 (beam expander).  
Regarding claim 16, Tuominen teaches the at least two members of the plurality of sensors include sensors selected from two different members of the group consisting of: radar, lidar, optical imaging, thermal imaging, passive thermal detection, structured light sensing, vibration sensing, acoustic sensing and beam breaking sensing.  That is, photodetectors can be used in at least optical imaging and lidar.  

	Regarding claim 17, Tuominen teaches a second processing unit (located at a different target)configured to monitor a different at least two members of the plurality of sensors from the first processing unit, wherein the transmitter is configured to reduce an intensity of the transmitted power beam in response to a determination by the second processing unit that an object is likely to impinge on the power beam, said determination being based upon the monitoring of the different at least two members of the plurality of sensors.  That is, there are more than two possible targets to receive power.  The second processing is associated with another target.  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK